
	
		II
		111th CONGRESS
		2d Session
		S. 3675
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 11 of title 11, United States Code, to
		  address reorganization of small businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Jobs Preservation Act
			 of 2010.
		2.Small business
			 reorganizationChapter 11 of
			 title 11, United States Code, is amended by adding at the end the
			 following:
			
				VReorganization of
				a small business enterprise debtor
					1181Applicability
				of subchapterThis subchapter
				shall apply only in those cases arising under this chapter in which a small
				business enterprise debtor elects that this subchapter shall apply.
					1182.Inapplicability
				of other sections
						(a)In
				generalSections 105(d), 1101(1), 1104, 1105, 1106, 1107, 1108,
				1115, 1116, 1121, 1123(a)(8), 1123(b)(5), 1123(c), 1127, 1129(a)(15), 1129(b),
				1129(c), 1129(e), and 1141(d)(5) of this title do not apply in a case under
				this subchapter.
						(b)Court
				authorityUnless the court for cause orders otherwise, sections
				1102, 1103, 1125 of this title do not apply in a case under this
				subchapter.
						(c)Special rule
				for dischargeIf a plan is confirmed under section 1193(b),
				section 1141(d) of this title shall not apply, except as provided in section
				1194.
						1183.DefinitionsIn this subchapter—
						(1)the term
				small business enterprise debtor means a debtor—
							(A)that is engaged
				in commercial or business activities; and
							(B)that has
				aggregate noncontingent, liquidated, secured, and unsecured debts as of the
				date of the order for relief—
								(i)in an amount
				equal to not more than $7,500,000 (excluding debts owed to 1 or more affiliates
				or insiders); and
								(ii)not less than 50
				percent of which arose from the commercial or business activities of the
				debtor; and
								(2)the term
				debtor in possession means the small business enterprise debtor,
				unless removed as debtor in possession under section 1186(a).
						1184.Trustee
						(a)In
				generalIf the United States trustee has appointed an individual
				under section 586(b) of title 28 to serve as standing trustee in cases under
				this subchapter, and if such individual qualifies as a trustee under section
				322, then such individual shall serve as trustee in any case under this
				subchapter. Otherwise, the United States trustee shall appoint one
				disinterested person to serve as trustee in the case or the United States
				trustee may serve as trustee in the case, as necessary.
						(b)DutiesThe
				trustee shall—
							(1)perform the
				duties specified in paragraphs (2), (5), (6), (7), and (9) of section 704(a) of
				this title;
							(2)perform the
				duties specified in paragraphs (3), (4), and (7) of section 1106(a) of this
				title, if the court, for cause and on request of a party in interest, the
				trustee, or the United States trustee, so orders;
							(3)appear and be
				heard at any hearing that concerns—
								(A)the value of
				property subject to a lien;
								(B)confirmation of a
				plan filed under this subchapter;
								(C)modification of
				the plan after confirmation; or
								(D)the sale of
				property of the estate;
								(4)ensure that the
				small business enterprise debtor commences making timely payments required by a
				plan confirmed under this subchapter;
							(5)if the small
				business enterprise debtor ceases to be a debtor in possession, perform the
				duties specified in section 704(a)(8), paragraphs (1), (2), and (6) of section
				1106(a) of this title, including operating the business of the small business
				enterprise debtor;
							(6)if there is a
				claim for a domestic support obligation with respect to the small business
				enterprise debtor, perform the duties specified in section 704(c); and
							(7)facilitate the
				development of a consensual plan of reorganization.
							(c)Termination of
				trustee serviceIf the plan of the small business enterprise
				debtor is confirmed under section 1193(a), the service of the trustee in the
				case shall terminate when the plan has been substantially consummated.
						1185.Rights and
				powers of a debtor in possessionSubject to such limitations or conditions as
				the court may prescribe, a debtor in possession shall have all the rights,
				other than the right to compensation under section 330 of this title, and
				powers, and shall perform all functions and duties, except the duties specified
				in paragraphs (2), (3), (4), and (6) of section 1106(a) of this title, of a
				trustee serving in a case under this chapter, including operating the business
				of the small business enterprise debtor.
					1186.Removal of
				debtor in possession
						(a)In
				generalOn request of a party in interest, and after notice and a
				hearing, the court shall order that the debtor shall not be a debtor in
				possession for cause, including fraud, dishonesty, incompetence, or gross
				mismanagement of the affairs of the debtor, either before or after the date of
				commencement of the case, or for failure to perform the obligations of the
				debtor under a confirmed plan.
						(b)ReinstatementOn
				request of a party in interest, and after notice and a hearing, the court may
				reinstate the debtor in possession.
						1187.Property of
				the estate
						(a)InclusionsIf
				a plan is confirmed under section 1193(b) of this title, property of the estate
				includes, in addition to the property specified in section 541 of this
				title—
							(1)all property of
				the kind specified in such section that the debtor acquires after the date of
				commencement of the case, but before the case is closed, dismissed, or
				converted to a case under chapter 7 of this title, whichever occurs first;
				and
							(2)earnings from
				services performed by the debtor after the date of commencement of the case,
				but before the case is closed, dismissed, or converted to a case under chapter
				7 of this title, whichever occurs first.
							(b)Debtor
				remaining in possessionExcept as provided in section 1186 of
				this title, a confirmed plan, or an order confirming a plan, the small business
				enterprise debtor shall remain in possession of all property of the
				estate.
						1188.Duties and
				reporting requirements of small business enterprise debtor
						(a)Filing
				requirementsUpon electing to be a debtor under this subchapter,
				the small business enterprise debtor shall file the documents required by
				subparagraphs (A) and (B) of section 1116(1) of this title, whether or not such
				debtor is a small business debtor.
						(b)Other
				applicable provisionsA small business enterprise debtor, in
				addition to the duties provided in this title and as otherwise required by law,
				shall comply with the requirements of sections 308 and paragraphs (2), (3),
				(4), (5), (6), and (7) of section 1116 of this title, whether or not such
				debtor is a small business debtor.
						(c)Separate
				disclosure statement exemptionIf the court orders under section
				1182(b) that section 1125 of this title applies, section 1125(f) of this title
				shall apply whether or not such debtor is a small business debtor.
						1189.Filing of the
				plan
						(a)Who may file a
				planOnly the small business enterprise debtor may file a plan
				under this subchapter.
						(b)DeadlineThe
				small business enterprise debtor shall file a plan not later than 90 days after
				the order for relief under this chapter, except that the court may extend that
				period if the need for an extension is attributable to circumstances for which
				the small business enterprise debtor should not justly be held
				accountable.
						1190.Contents of
				plan A plan filed under this
				subchapter shall include a brief history of the business operations of the
				small business enterprise debtor, a liquidation analysis, and projections with
				respect to the ability of the small business enterprise debtor to make payments
				under the proposed plan of reorganization.
					1191.Deemed
				acceptance of planFor
				purposes of subsection (c) or (d) of section 1126 of this title, a holder of a
				claim or interest shall be deemed to have accepted a plan, if the holder fails
				to file a timely ballot after being notified by the small business enterprise
				debtor of—
						(1)the treatment
				that such holder will receive under the proposed plan; and
						(2)the consequence
				under this section of the failure by the holder to file a timely ballot.
						1192.Status
				conferenceThe court shall
				hold a status conference to further the expeditious and economical resolution
				of a case under this subchapter, and to encourage and facilitate the attainment
				of a consensual plan of reorganization.
					1193.Confirmation
				of plan 
						(a)TermsThe
				court shall confirm a plan under this subchapter only if all of the
				requirements of section 1129(a), other than section 1129(a)(15), of this title
				are met.
						(b)ExceptionNotwithstanding
				section 510(a) of this title, if all of the applicable requirements of section
				1129(a), other than paragraphs (8), (10), and (15) thereof, are met with
				respect to a plan, the court, on request of the small business enterprise
				debtor, shall confirm the plan notwithstanding the requirements of such
				paragraphs, if the plan does not discriminate unfairly, and is fair and
				equitable, with respect to each class of claims or interests that is impaired
				under, and has not accepted, the plan.
						(c)Rule of
				constructionFor purposes of this subsection, the condition that
				a plan be fair and equitable with respect to each class of claims or interests
				includes the following requirements:
							(1)With respect to a
				class of secured claims, the plan meets the requirements of section
				1129(b)(2)(A).
							(2)As of the
				effective date of the plan—
								(A)the plan provides
				that all of the debtor’s projected disposable income to be received in the
				3-year period, or such longer period not to exceed 5 years as the court may
				fix, beginning on the date that the first payment is due under the plan will be
				applied to make payments under the plan; or
								(B)the value of the
				property to be distributed under the plan in the 3-year period, or longer
				period not to exceed 5 years as the court may fix, beginning on the date on
				which the first distribution is due under the plan is not less than the
				projected disposable income of the debtor.
								(3)The small
				business enterprise debtor will be able to make all payments under the plan, or
				there is a reasonable likelihood that the small business enterprise debtor will
				be able to make all payments under the plan, and the plan provides appropriate
				remedies, that may include the liquidation of nonexempt assets, to protect the
				holders of claims or interests in the event that the payments are not
				made.
							(d)Definition of
				disposable incomeFor purposes of this subsection, the term
				disposable income means the income which is received by the small
				business enterprise debtor and which is not reasonably necessary to be
				expended—
							(1)for the
				maintenance or support of the debtor or a dependent of the debtor or for a
				domestic support obligation that first becomes payable after the date of the
				filing of the petition; or
							(2)for the payment
				of expenditures necessary for the continuation, preservation, or operation of
				the business of the debtor.
							(e)Special
				ruleNotwithstanding section 1129(a)(9)(A) of this title, a plan
				that provides for the payment through the plan of a claim of a kind specified
				in paragraph (2) or (3) of section 507(a) of this title may be confirmed under
				section 1193(b) of this title.
						1194.DischargeIf the plan of the small business enterprise
				debtor is confirmed under section 1193(b) of this title, as soon as practicable
				after completion by the debtor of all payments due within the first 3 years of
				the plan, or such longer period not to exceed 5 years as the court may fix,
				unless the court approves a written waiver of discharge executed by the debtor
				after the order for relief under this chapter, the court shall grant the small
				business enterprise debtor a discharge of all debts provided in section
				1141(d)(1)(A) of this title, and all other debts allowed under section 503 of
				this title and provided for in the plan, except any debt—
						(1)on which the last
				payment is due after the first 3 years of the plan, or such other time not to
				exceed 5 years fixed by the court; or
						(2)of the kind
				specified in section 523(a) of this title.
						1195.Modification
				of plan
						(a)Modification
				before confirmationThe small business enterprise debtor may
				modify a plan at any time before confirmation of the plan, but may not modify
				such plan so that such plan as modified fails to meet the requirements of
				section 1122 and section 1123 of this title, with the exception of subsection
				(a)(8) of such section 1123. After the modification is filed with the court,
				the plan, as modified, becomes the plan.
						(b)Modification
				after confirmationIf a plan has been confirmed under section
				1193(a), the small business enterprise debtor may modify such plan at any time
				after confirmation of such plan and before substantial consummation of such
				plan, but may not modify such plan so that such plan as modified fails to meet
				the requirements of section 1122 and section 1123 of this title, with the
				exception of subsection (a)(8) of such section 1123. Such plan, as modified
				under this subsection, becomes the plan only if circumstances warrant such
				modification and the court, after notice and a hearing, confirms such plan, as
				modified, under section 1193(a) of this title.
						(c)Certain other
				modificationsIf a plan has been confirmed under section 1193(b),
				the small business enterprise debtor may modify such plan at any time within 3
				years, or such longer time not to exceed 5 years, as fixed by the court, but
				may not modify such plan so that such plan as modified fails to meet the
				requirements of section 1193(b) of this title. Such plan, as modified under
				this subsection, becomes the plan only if circumstances warrant such
				modification and the court, after notice and a hearing, confirms such plan, as
				modified, under section 1193(b) of this title.
						(d)Holders of a
				claim or interestIf a plan has been confirmed under section
				1193(a), any holder of a claim or interest that has accepted or rejected such
				plan is deemed to have accepted or rejected, as the case may be, such plan as
				modified, unless, within the time fixed by the court, such holder changes the
				previous acceptance or rejection of such holder.
						1196.Payments
						(a)Retention and
				distribution by trusteePayments and funds received by the
				trustee shall be retained by the trustee until confirmation or denial of
				confirmation of a plan. If a plan is confirmed, the trustee shall distribute
				any such payment in accordance with the plan. If a plan is not confirmed, the
				trustee shall return any such payments to the small business enterprise debtor,
				after deducting—
							(1)any unpaid claim
				allowed under section 503(b) of this title;
							(2)any payment made
				for the purpose of providing adequate protection of an interest in property due
				to the holder of a secured claim; and
							(3)any fee owing to
				the trustee.
							(b)Other
				plansIf a plan is confirmed under section 1193(b) of this title,
				except as otherwise provided in the plan or in the order confirming the plan,
				the trustee shall make payments to creditors under the plan.
						(c)Payments prior
				to confirmationPrior to confirmation of a plan, the court, after
				notice and a hearing, may authorize the trustee to make payments to the holder
				of a secured claim for the purpose of providing adequate protection of an
				interest in property.
						1197.Transactions
				with professionalsNotwithstanding section 327(a) of this
				title, a person is not disqualified for employment under section 327 of this
				title, by a small business enterprise debtor solely because such person holds a
				claim of less than $5,000 that arose prior to commencement of the
				case.
					.
		3.Conforming
			 amendments
			(a)Title
			 11Title 11, United States
			 Code, is amended—
				(1)in section 103(h)—
					(A)by striking Subchapter IV of
			 and inserting the following: “Subchapter—
						
							(1)IV
				of
							; and
					(B)by striking the
			 period at the end and inserting the following: “; and
						
							(2)V of chapter 11 of this title applies only
				in a case under chapter 11 concerning a small business enterprise debtor (as
				defined in section 1183) in which such debtor elects that subchapter V of
				chapter 11 shall
				apply.
							;
					(2)in section
			 322(a), by inserting 1184, after 1163,;
				(3)in section 326(a)
			 insert , other than a case under subchapter V of chapter 11
			 after 7 or 11;
				(4)in section 326(b)
			 insert subchapter V of chapter 11 or under after In a
			 case under;
				(5)in section
			 347—
					(A)in subsection
			 (a)—
						(i)by
			 inserting 1196, after 726,; and
						(ii)by
			 inserting subchapter V of chapter 11, after chapter
			 7,; and
						(B)in subsection
			 (b), by inserting 1196, after 1173,;
					(6)in section
			 363(c)(1), by inserting 1184, 1185, after
			 1108,;
				(7)in section
			 364(a), by inserting 1184, 1185 after
			 1108,;
				(8)in section
			 523(a), by inserting 1194, after 1141,;
				(9)in section
			 524—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting 1194, after 1141,;
			 and
						(ii)in
			 paragraph (3), by inserting 1194 after
			 523,;
						(B)in subsection
			 (c)(1), by inserting 1194, after 1141,;
			 and
					(C)in subsection
			 (d), by inserting 1194, after 1141,;
					(10)in section
			 557(d)(3), by inserting 1184, after 1104,;
			 and
				(11)in section
			 1146(a), by inserting or 1193 after 1129.
				(b)Title
			 28Title 28 United States
			 Code, is amended—
				(1)in section
			 586(a)(3), by inserting (including subchapter V of chapter 11)
			 after 7, 11;
				(2)in section
			 586(b), by inserting subchapter V of chapter 11 or under after
			 cases under;
				(3)in section
			 586(d)(1), by inserting subchapter V of chapter 11 or under
			 after cases under each place that term appears;
				(4)in section
			 586(e)—
					(A)in paragraph (1),
			 by inserting subchapter V of chapter 11 or under after
			 cases under;
					(B)in paragraph (2),
			 by inserting subchapter V of chapter 11 or under after
			 cases under each place that term appears; and
					(C)by adding at the
			 end the following:
						
							(5)In the event that the services of the
				trustee are terminated upon substantial consummation under section 1184(c) of
				title 11, the court shall award compensation to the trustee consistent with
				services performed by the trustee and the limits on the compensation of the
				trustee established pursuant to section 586(e)(1) of this
				title.
							;
					(5)in section
			 589b—
					(A)in subsection
			 (a)(1), by inserting subchapter V of chapter 11 or under after
			 cases under; and
					(B)in subsection
			 (d)—
						(i)by
			 inserting subchapter V of chapter 11 or under after
			 trustees under; and
						(ii)in
			 the undesignated matter following paragraph (8), by inserting subchapter
			 V of chapter 11 or under after cases under; and
						(6)in section
			 1930(a)(6), by inserting , other than under subchapter V of that chapter
			 11, after chapter 11 of title 11.
				
